DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

RESPONSE TO ARGUMENTS
The Amendments to the claims filed 7/17/2018 has sufficiently addressed the rejection of Claims 2-21 under 35 U.S.C 112(b); hence, the rejection has been withdrawn.
Applicant’s arguments, see page 11, filed 05/11/2021 with respect to claim(s) 24 using the reference Oglesby have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new references Kidston et al. (US # 20100305793) and Dextreit (US # 20150175019) which teaches the newly added limitation as presented in the office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 - 27, 29 and 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Manor et al. (US # 20080197801), in view of the US Patent Application Publication by Matsushima et al. (US # 20070145949) and in view of the US Patent Application Publication by Kidston et al. (US # 20100305793) and in view of the US Patent Application Publication by Dextreit (US # 20150175019).
Regarding Claim 24, Manor teaches in Figure 7, a method for determining current that is drawn from a battery (Auxiliary Battery 81, Paragraph 0093), the method comprising: 
sensing at least one current of the battery (Current sensor 83, Paragraph 0093); 
sensing at least one temperature of the battery (Sensing Block 86, Paragraph 0096, lines 1-5, Also, See Page 4, Col 2, lines 16-19); 
sensing at least one terminal voltage of the battery (Sensing Block 86, Paragraph 0096, lines 1-5); 
shuttling current between the battery and an electrical storage element (Main Battery 85, Paragraph 0092) thereby defining a charging phase and a discharging phase for the battery (Paragraph 0001, 0008, lines 8-10).
wherein the current that is drawn from the battery in the discharging phase is determined by solving an optimization problem that minimizes a cost selected from one of: (i) energy removed from the cell during a period of time (Paragraph 0077).
Manor fails to teach:
sensing a temperature of an ambient medium; 
Matsushima teaches:
sensing a temperature of an ambient medium (Paragraph 0023, 0104); 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sensing the temperature of ambient medium in the apparatus of Manor, as taught by Matsushima, in order to operate the 
The combination of Manor and Matsushima fail to teach:
wherein the current shuttling between the battery and the electrical storage element occurs within a time interval based on a departure time of the vehicle, the departure time input by a user, such that a power capability of the battery reaches a pre-specified level, and 
wherein the current shuttling is automatically started at a time based on the departure time of the vehicle.
Kidston teaches in Figures 1 - 2, a method of charging battery in a vehicle comprising step of:
current shuttling between a high voltage battery unit and a low voltage battery unit occurs within a time interval based on a departure time of the vehicle (Examiner interpreting “starting event of vehicle” as “departure time of the vehicle” and there will be some time interval involved during user boarding the vehicle and initiating the start event of the vehicle, [0006, lines 13-14], claim 8), such that a power capability of the low voltage battery unit reaches a pre-specified level [0035, lines 1-7], and 
wherein the current shuttling is automatically started at a time based on the departure time of the vehicle [0033, lines 5-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include automatically shuttling current between batteries  within the apparatus of Manor and Matsushima, as taught by Kidston, in order to fulfill the vehicle's other power demands (see, [0003, lines 3-4]).
The combination of Manor, Matsushima and Kidston fail to teach:
the departure time input by a user.
Dextreit teaches charging battery of a vehicle based on departure time input by a user [0050, lines 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stop the charging or discharging battery based on charge threshold defined by the user within the apparatus of Manor, Matsushima and Kidston, as taught by Dextreit, in order to permit charging only during one or more prescribed periods of the day (see Dextreit, [0006]).

Regarding Claim 25, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
Manor further teaches the optimization problem comprises one or both of a voltage (Paragraph 0096, lines 2-4) and a current constraint (Paragraph 0093, 0097).

Regarding Claim 26, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
The combination of Manor and Garnier fail to teach the voltage constraint comprises minimum terminal voltage constraint. 
Matsushima further teaches the voltage constraint comprises minimum terminal voltage constraint (Fig 3, Paragraph 0006, lines 14-18, 0034).
 sensing minimum terminal voltage of the battery within the apparatus of Manor, Kidston and Dextreit, as taught by Matsushima, in order to prevent over-discharge of the battery that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 27, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
Manor further teaches the current constraint comprises maximum discharging current (Paragraph 0078, lines 1-5).

Regarding Claim 29, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
Manor further teaches wherein the cost is computed over a predicted future time (Claim 18).

Regarding Claim 32, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
The combination of Manor, Matsushima, Kidston and Dextreit fail to teach:
the power capability is defined as a product of a maximum continuous current that can be drawn over a fixed time interval from the battery without violating any current constraint, any voltage constraint, and any state of charge constraint
(Paragraph 0009, lines 15-18, 0020, lines 1-9, Page 9, Col 1, lines 13-14).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include maximum current drawn from the battery within the apparatus of Manor, Kidston and Dextreit, as taught by Matsushima, in order to prevent over-discharge of the battery that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 33, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 32.
Manor further teaches the voltage constraint comprises a minimum terminal voltage constraint (Paragraph 0010, lines 7-10).

Regarding Claim 34, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 32.
Manor further teaches the current constraint comprises maximum discharging current (Paragraph 0078, lines 7-10).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable Manor, Matsushima, Kidston and Dextreit as applied to claim 24 above, in further view of the US Patent Application Publication by Lee et al. (US # 20120176082).

Regarding Claim 30, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
The combination of Manor, Matsushima, Kidston and Dextreit fail to teach current shuttling between the battery and an electrical storage element is a bi-directional pulse train, and the period of time is the period of a pulse train of current.
Lee teaches the current shuttling between the battery and an electrical storage element is a bi-directional pulse train, and the period of time is the period of a pulse train of current (Figure 2, 5, Paragraph 0054, 0070-0073).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include bidirectional pulse current during a time period within the apparatus of Manor, Matsushima, Kidston and Dextreit, as taught by Lee, in order to minimize loss of power in the battery module due to power circulation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Manor, Matsushima, Kidston and Dextreit as applied to claim 24 above, in further view of the US Patent Application Publication by Jung et al. (US # 20140266036).

Regarding Claim 35, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.

Jung teaches wherein the current is drawn until a power demand is met (Fig 5, Step 525, Paragraph 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting full charge and terminate charging in the apparatus of Manor, Matsushima, Kidston and Dextreit, as taught by Jung, in order to prevent the battery from overcharge, thus improving battery service life-cycle.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable Manor, Matsushima, Kidston and Dextreit as applied to claim 24 above, in further view of the US Patent Application Publication by Lin et al. (US # 20110062913).

Regarding Claim 36, Manor, Matsushima, Kidston and Dextreit teaches the method of claim 24.
The combination of Manor, Matsushima, Kidston and Dextreit fail to teach:
the optimization problem comprises a voltage constraint comprising a maximum operating voltage constraint and a minimum operating voltage constraint.
Lin teaches in Figure 7, a battery charging system comprising a protection circuit used to solve an optimization problem of a battery pack (10) comprises a voltage constraint comprising a maximum operating voltage constraint and a minimum operating voltage constraint (Claim 16).
 voltage protection within the apparatus of Manor, Matsushima, Kidston and Dextreit, as taught by Lin, in order to limit excess surge voltages coming in from the charging source in order to protect the battery from getting damaged, thus enhancing the battery life.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Drozdz et al. (US # 20080233469) teaches a BMS comprising: 

The US Patent Application Publication by Porebski (US # 20070046261) teaches a battery monitoring system comprising: 
A monitoring unit may be networked to monitor multiple strings in varied string configurations. The exemplary string monitoring unit may monitor, for example, voltage and current, and may calculate the amount of energy provided to the battery or batteries during charging, or the amount of energy removed during discharging, as well as the actual balance of the battery energy [0008].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 2, 2022